IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


R&L CARRIERS,                              :   No. 215 EAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (TIMOTHY GRACE, EAST COAST           :
DRIVER SOLUTIONS, QBE INSURANCE            :
COMPANY AND UNINSURED                      :
EMPLOYERS GUARANTY FUND),                  :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.